UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4859



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES MITCHELL MCCONNELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-02-250-T; CR-03-139-T)


Submitted:   August 31, 2005            Decided:   September 21, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel J. Randall, IV, THE LAW OFFICE OF SAMUEL J. RANDALL, IV, PC,
Wilmington, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Amy E. Ray, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James     Mitchell   McConnell   appeals   from   his   120-month

sentence entered pursuant to his guilty plea to bank robbery.             On

appeal, he argues that the district court violated Blakely v.

Washington, 542 U.S. 296 (2004), and committed Sixth Amendment

error,   when   it   enhanced    his   sentence   under   U.S.     Sentencing

Guidelines Manual § 2B3.1(b)(2)(F) (2002), and determined that he

was a career offender under USSG § 4B1.1, based on factual findings

made only by a preponderance of the evidence.          We affirm.

           McConnell does not clearly challenge the fact that his

prior convictions satisfy the career offender requirements, nor

could he, as discussed below.          In order for a defendant to be

designated a career offender, the Government must establish that

(1) the defendant was at least eighteen years old at the time of

the instant offense, (2) that the instant offense is a felony for

either a crime of violence or a controlled substance offense, and

(3) that the defendant has at least two prior felony convictions

for either a crime of violence or a controlled substance offense.

USSG § 4B1.1(a).      The only “fact” that McConnell’s brief could be

construed as challenging is whether his prior convictions were for

crimes of violence.

           The prior convictions at issue were for kidnapping and

common law robbery. Both are listed in the guidelines as “crime[s]

of violence.”    USSG § 4B1.2, comment. (n.1).        Thus, any claim that


                                   - 2 -
McConnell’s prior convictions were not for crimes of violence is

meritless.

           McConnell contends, however, that the district court

plainly erred under Blakely in finding that the prior convictions

were crimes of violence, even in light of the guideline definition

and   McConnell’s   lack   of   objection.   We   squarely   rejected   an

identical claim in United States v. Harp, 406 F.3d 242, 247 (4th

Cir. 2005), holding that, where a defendant has no colorable

defense to the career offender designation, we will decline to

exercise our discretion to correct any Sixth Amendment error.

Accordingly, McConnell’s claim is without merit.        See also United

States v. Collins, 412 F.3d 515, 522-23 & n.11 (4th Cir. 2005)

(finding no Sixth Amendment violation where district court did not

need to resolve any disputed facts).

           Because McConnell was correctly categorized as a career

offender, his base offense level was determined by the statutory

maximum for his crime, rather than by his relevant conduct.             See

USSG § 4B1.1(b).    Thus, his USSG § 2B3.1 enhancement had no effect

on either his adjusted offense level or his final sentence.             As

such, he cannot show that the district court committed plain error

when it imposed this enhancement after determining the underlying

facts by a preponderance of the evidence.         See United States v.

Hughes, 401 F.3d 540, 548 (4th Cir. 2005) (outlining prejudice

requirement for showing plain error in Booker context).


                                   - 3 -
          Accordingly, we affirm McConnell’s sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -